                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


JOEY ROBERT MYSLINSKI,

               Plaintiff,

v.                                                           Case No. 8:17-cv-3104-T-36AEP

ANDREW M. SAUL,
Commissioner of Social Security,

               Defendant.
                                              /

                                              ORDER

       This cause comes before the Court on Plaintiff’s Petition for Attorney Fees and Request

for Oral Argument (Doc. 27). By the motion, Plaintiff seeks attorney’s fees in the amount of

$8,309.25 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. On

February 6, 2019, the Court entered an Order reversing and remanding the case under sentence

four of 42 U.S.C. § 405(g) to the Commissioner for further administrative proceedings (Doc.

24). The Clerk entered judgment in favor of Plaintiff thereafter (Doc. 25). Accordingly, as the

prevailing party, Plaintiff now requests an award of fees. See 28 U.S.C. § 2412(d)(1)(A).

       The Commissioner does not oppose the requested relief. 1 Therefore, oral argument is

unnecessary. After issuance of an order awarding EAJA fees, however, the United States

Department of the Treasury will determine whether Plaintiff owes a debt to the government. If

Plaintiff has no discernable federal debt, the government will accept Plaintiff’s assignment of

EAJA fees (Doc. 27) and pay the fees directly to Plaintiff’s counsel. For the reasons set out in

Plaintiff’s motion, therefore, it is hereby


1
 Although the motion indicates that the Commissioner opposes the requested relief, the
Commissioner subsequently notified the Court telephonically that there is no opposition.
       ORDERED:

       1. Plaintiff’s Petition for Attorney Fees and Request for Oral Argument (Doc. 27) is

GRANTED.

       2. Plaintiff is awarded fees in the amount of $8,309.25. Unless the Department of

Treasury determines that Plaintiff owes a federal debt, the government must pay the fees to

Plaintiff’s counsel in accordance with Plaintiff’s assignment of fees.

       DONE AND ORDERED in Tampa, Florida, on this 14th day of November, 2019.




cc: Counsel of Record




                                               2
